DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The applicant argues in the response filed 09/22/2022 that the claim amendments would overcome the claim objection. The objection has been withdrawn. 
The applicant does not specifically argue against the double patenting rejection. However, the double patenting rejection is withdrawn based on incorporating clam 7 into claim 1. 
The applicant argues that prior art Comee does not read on claim 1 since Comee previously didn’t anticipated claim 7, now incorporated into claim 1. The rejection of claim 1 with respect to Comee has been withdrawn. The applicant further argues with respect to claim 8 and 19 that Comee does not disclose the limitation the of “a control wire being operatively coupled to the distal shuttle”. With respect to claim 8, Comee discloses a control member 318 can be used in combination with the suture translation assembly including the shuttle 18 in paragraph 114. The control wire will affect the movement of the suture translation assembly including the shuttle. Therefore a control wire can read on being operatively coupled to the distal shuttle. With respect to claim 19, Comee discloses the distal shuttle has a void 60 and a capture member 62, where a cable 64 is coupled to the capture member 62. Therefore the capture member 62 can be a control wire which is operatively coupled to the distal shuttle. The Comee rejections with claims 8-19 have been maintained below.
The applicant argues prior art Saliman does not read on claim 1 since Saliman previously didn’t anticipated claim 7, now incorporated into claim 1. The rejection has been withdrawn. The applicant further argues with respect to claim 19 that Saliman does not disclose the distal endcap is configured to be secured to the distal end of the delivery system. The claim does not state the endcap is releasably secured, or removable from the delivery system, just it is secured to the distal end. At least during manufacturing of the device, the jaw, which is being used to read on the endcap, can be secured to the distal end of the delivery system.
The applicant argues prior art Surti does not read on claim 1 or claim 19 since Surti previously didn’t anticipated claim 7, 20 now incorporated into claims 1 and 19 respectively. The rejections have been withdrawn .
The applicant argues prior art Melzer does not disclose a protective cap that is configured to be pushed off of a needle by moving the sleeve distally. However without further limitations with respect to how the cap is protective, the element 3 can protect the needle from outside sources, while covering the needle. The examiner acknowledges the applicant illustrates figure 2 where element 3 seems to rotate, but figure 1 is disclosed as embodiment where element 3 has proximal and distal movement. Therefor a sleeve will move distally to move the cap off of the needle. The rejection is maintained below.
Claim Objections
Claim 19 is objected to because of the following informalities: Claim 19 has the status of “Original” however has new limitations incorporating claim 20. The status of claim 19 should be “Currently Amended”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 5, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 5,389,103 to Melzer.
As to claim 1, Melzer discloses a suture device (1, figure 1) for use in combination with an endoscope having a working channel and a distal end, the suture device comprising: a needle (4) configured to carry a suture (col. 6 ll. 49), the needle including a distal end (5) and a distal detent (19, figure 7) near the distal end; a protective needle cap (3, col. 4 ll. 10, the mouthpiece can be a protective element that clamps onto the needle) configured to releasably fit over the distal end of the needle (figure 1) a distal shuttle (9) configured to releasably secure the needle; and a sleeve (8, 16) disposable over the distal shuttle, the sleeve movable between a locked position (col. 5 ll. 57-60) in which the needle is secured to the distal shuttle and an unlocked position (col. 6 ll. 10-15) in which the needle is releasable from the distal shuttle, the needle cap is configured to be pushed off of the needle by moving the sleeve distally (figure 1, col. 4 ll. 19-34, the member 7 is moved back and forth in an axial proximal/distal direction which will require the sleeve to move distally to move the needle off of the cap). The tube would need to be pushed distally for the lever 21 to rotate to move half 9 to clamp the needle to be able to move the needle back proximally. The sleeve can be moved back and forth which can be associated with movement of the lever 21 which will clamp or release the needle.
As to claim 4, Melzer discloses the protective needle cap includes a cylindrical needle cap body defining a void (where the needle 4 enters, as seen in figure 1), that is configured to fit over the needle and an atraumatic distal tip (figure 1, the distal end of the cap is a blunt side). 
As to claim 5, Melzer discloses the protective needle cap further comprises one or more elongate slots (figure 1, where the spring expands can be an axial slot) extending axially within the cylindrical needle cap body).
Claim 8-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 2018/0235604 to Comee.
As to claim 8, Comee discloses a suture device for use in combination with a delivery system including a lumen extending through the delivery system, the suture device comprising: a suture translation assembly (12) configured to be axially translatable within the lumen of the delivery system, the delivery system including a distal end, the suture translation assembly including: a needle (16) usable to carry a suture (210); a distal shuttle (18) configured to releasably secure the needle; a sleeve (20) disposable over the distal shuttle, the distal shuttle movable relative to the sleeve between a locked position (paragraph 84, 85) in which the needle is locked to the distal shuttle (paragraph 84, 85) and an unlocked position (paragraph 84, 85) in which the needle is releasable from the distal shuttle (paragraph 84, 85); a suture catheter (332) operably coupled to the sleeve; a control wire (318) operably coupled to the distal shuttle (paragraph 114-116, the control wire can operatively engage the member, which can be a used with the suture translation assembly previously, including the distal shuttle 18, “single tubular member” such as the distal shuttle 18, the control wire can operate and affect the distal shuttle and therefore can read on the claim limitation); and a distal endcap (34) configured to be securable to the distal end of the delivery system, the distal endcap configured to releasably engage and disengage the needle, the endcap configured to engage the needle when the needle is advanced distally into the endcap, and to release the needle when the needle is locked to the distal shuttle and the distal shuttle is withdrawn proximally (paragraph 84, 85).
As to claim 9, Comee discloses moving the control wire proximally causes the distal shuttle to move proximally relative to the sleeve, thereby locking the needle to the distal shuttle (paragraph 116).
As to claim 10, Comee discloses moving the control wire distally causes the distal shuttle to move distally relative to the sleeve, thereby releasing the needle from the distal shuttle (paragraph 116).
As to claim 11, Comee discloses the needle comprises a distal region and a proximal region (figure 5), the distal region including a distal detent (48) for releasably engaging the distal endcap, the proximal region including a proximal detent (50) for releasably engaging the distal shuttle (figure 40).
As to claim 12, Comee discloses the distal shuttle includes: one or more bearing ball openings (56) arranged to align with the proximal detent when the needle is secured to the distal shuttle (figure 4); and one or more bearing balls (58) disposed within the one or more bearing ball openings and disposable within the proximal detent when the needle is secured to the distal shuttle (figure 4).
As to claim 13, Comee discloses the sleeve comprises one or more sleeve openings (46) smaller in diameter than the one or more bearing balls (figure 4); wherein when in the locked position, the one or more sleeve openings are misaligned with the one or more bearing ball openings such that the one or more bearing balls engage the proximal detent of the needle (paragraph 90-93); and wherein when in the unlocked position, the one or more sleeve openings are aligned with the one or more bearing ball openings such that the one or more bearing balls can move radially outward a distance sufficient to permit the one or more bearing balls to clear the proximal detent of the needle (paragraph 90-93).
As to claim 14, Comee discloses a yoke (62) that is operably coupled to the control wire, the yoke coupling the control wire to the distal shuttle via a pin (70) that extends through the yoke and translates along a pair of slots formed in the sleeve (figure 5, paragraph 90).
As to claim 15, Comee discloses the suture catheter includes a coil (figure 35, paragraph 115), and the coil is operably coupled to the sleeve (paragraph 115).
As to claim 16, Comee discloses the sleeve is welded to the coil (paragraph 115,113).
As to claim 17, Comee discloses the control wire extends through the suture catheter (figure 35).
As to claim 18, Comee discloses a user interface (22) that is operably coupled to the suture catheter and the control wire, the user interface configured to permit a user to move the control wire, and thus the distal shuttle, relative to the suture catheter (paragraph 84).
As to claim 19, Comee discloses a suture device for use in combination with a delivery system including a lumen extending through the delivery system, the suture device comprising: a needle (16) usable to carry a suture (210); a distal shuttle (18) configured to releasably secure the needle (paragraph 83); a sleeve (20) disposable over the distal shuttle, the distal shuttle movable relative to the sleeve between a locked position in which the needle is locked to the distal shuttle and an unlocked position in which the needle is releasable from the distal shuttle (paragraph 84,85); a shaft (28) operably coupled to the sleeve (paragraph 84); a control wire (64) extending through the shaft and operably coupled to the distal shuttle (figure 4, paragraph 90, the shuttle includes a void 60, and a capture member 62, the cable is coupled to the capture member 62); a distal endcap (34) configured to be securable to the distal end of the delivery system, the distal endcap configured to releasably engage and disengage the needle (paragraph 85), the endcap configured to engage the needle when the needle is advanced distally into the endcap, and to release the needle when the needle is locked to the distal shuttle and the distal shuttle is withdrawn proximally (paragraph 85), and a user interface (22) configured to allow a user to manipulate the control wire relative to the shaft in order to move the distal shuttle between its locked position and its unlocked position (paragraph 84).
Claim 19 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication 2009/0012538 to Saliman.
As to claim 19, Saliman discloses a suture device for use in combination with a delivery system including a lumen extending through the delivery system, the suture device comprising: a needle (3001) usable to carry a suture (3307 usable with the needle 3001); a distal shuttle (3013) configured to releasably secure the needle (paragraph 173); a sleeve (3010) disposable over the distal shuttle, the distal shuttle movable relative to the sleeve between a locked position in which the needle is locked to the distal shuttle and an unlocked position in which the needle is releasable from the distal shuttle (paragraph 173); a shaft (25, figure 2, suable with the embodiment of figure 31) operably coupled to the sleeve; a control wire (3012) extending through the shaft and operably coupled to the distal shuttle (figure 31); a distal endcap (the opposite jaw 3010 of figure 31 paragraph 173, as seen for example in figure 29) configured to be securable to the distal end of the delivery system (figure 28, the jaw can be securable to the distal end of the delivery system, at least during manufacturing, the jaw may not be releasable secured to the distal end, but the jaw is secured to the system), the distal endcap configured to releasably engage and disengage the needle (paragraph 173), the endcap configured to engage the needle when the needle is advanced distally into the endcap, and to release the needle when the needle is locked to the distal shuttle and the distal shuttle is withdrawn proximally (paragraph 173), and a user interface (paragraph 148, the handle that moves the control wire 3012, paragraph 173, for instance 17) configured to allow a user to manipulate the control wire relative to the shaft in order to move the distal shuttle between its locked position and its unlocked position (paragraph 148).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 3 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 5,389,103 to Melzer in view of U.S. Patent 8,361,089 to Chu.
As to claims 2, 3, Melzer discloses the device above but is silent about the type of material that forms the protective needle cap. 
Chu teaches a similar device (suture instrument, abstract) having a needle cap is formed of a biocompatible, bioabsorbable polymer (col. 5 ll. 39-54) for the purpose of using a suitable material. The lists of material is similar to the support in the present application of paragraph 111 as well what is known in the art to be bioabsorbable, see previously cited prior art in section 13 of the office action filed 06/22/2022. Therefore Chu will be able to teach the bioabsorbable needle cap. It would have been obvious to one of ordinary skill in the art before the effective filing date to have the protective needle cap of Melzer be formed of the biocompatible or bioabsorbable polymer as taught by Chu in order for selecting a suitable material for the device. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 5,389,103 to Melzer in view of U.S. Patent Publication 2017/0086819 to Raybin.
As to claim 6, Melzer discloses the device above but is silent about the one or more convex protuberances. Melzer does disclose the needle is releasably engaged (col. 4 ll. 23-25).
Raybin teaches a similar device (closure device with a needle and suture, abstract) having a needle cap (110) further comprises one or more convex protuberances (146) extending into the body, the one or more convex protuberances configured to fit into the detent of the needle (figure 5-7, paragraph 34) for the purpose of using a corresponding structure to engage the needle. It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the convex protuberances of Raybin for the gripping plate in the needle cap of Melzer in order for corresponding structure to engage the needle.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J ORKIN whose telephone number is (571)270-7412. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER J ORKIN/Primary Examiner, Art Unit 3771